DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of 371 of PCT/EP2017/080666 filed on 11/28/2017 which claims foreign priority to EPO Application 16205822.6 filed on 12/21/2016.


Status of the claims
Claims 1-27 are pending.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-19 and 27, drawn to a method of selectively amplifying at least one pathogen DNA seguence of at least one microorganism, which is chosen from archaea, bacteria, protists, and/or or fungi, in a sample of a subject, which is a human patient, comprising: providing a sample of the subject containing at least one pathogen DNA sequence of the at least one microorganism and at least one human DNA sequence of the subject;
determining at least one k-mer that shows a difference in frequency and/or or context in the genome of the at least one microorganism compared to the genome of the subject; and
amplifying the pathogen DNA sequences in the sample using the at least one k-mer determined as primer, characterized in that wherein the at least one k-mer has a length of six nucleic acids.

Group II, claims 20-26, drawn to kit(s) for DNA amplification, comprising: 
at least one polymerase; and 

group I: group I: CGNNNN (SEQ ID No. 1), NCGNNN (SEQ ID No. 2), NNCGNN (SEQ ID No. 3), NNNCGN (SEQ ID No. 4), NNNNCG (SEQ ID No. 5), CGCGNN (SEQ ID No. 6), CGNCGN (SEQ ID No. 7), CGNNCG (SEQ ID No. 8), NCGCGN (SEQ ID No. 9), NCGNCG (SEQ ID No. 10), NNCGCG (SEQ ID No. 11), CGCGCG (SEQ ID No. 12), wherein N is any nucleotide.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The instant claim 1 which is directed to a method of selectively amplifying at least one pathogen DNA sequence of at least one microorganism, which is chosen from archaea, bacteria, protists, and/or or fungi, in a sample of a subject, which is a human patient, comprising: 
providing a sample of the subject containing at least one pathogen DNA sequence of the at least one microorganism and at least one human DNA sequence of the subject;
determining at least one k-mer that shows a difference in frequency and/or or context in the genome of the at least one microorganism compared to the genome of the subject; and
amplifying the pathogen DNA sequences in the sample using the at least one k-mer determined as primer, characterized in that wherein the at least one k-mer has a length of six nucleotides.

The prior art of Leichty et al. (2014, Genetics, 198(2), pp.473-481) teach in the abstract on page 473, 
“We present a simple method to amplify genomes of a target microbial species present in a complex, natural sample. The selective whole genome amplification (SWGA) technique amplifies target genomes using nucleotide sequence motifs that are common in the target microbe genome, but rare in the background genomes, to prime the highly processive phi29 polymerase. SWGA thus selectively amplifies the target genome from samples in which it originally represented a minor fraction of the total DNA. The post-SWGA samples are enriched in target genomic DNA, which are ideal for population resequencing. We demonstrate the efficacy of SWGA using both laboratory prepared mixtures of cultured microbes as well as a natural host–microbe association. Targeted amplification of Borrelia burgdorferi mixed with Escherichia coli at genome ratios of 1:2000 resulted in >105-fold amplification of the target genomes with <6.7-fold amplification of the background. SWGA-treated genomic extracts from Wolbachia pipientis-infected Drosophila melanogaster resulted in up to 70% of high-throughput resequencing reads mapping to the W. pipientis genome. By contrast, 2–9% of sequencing reads were derived from W. pipientis without prior amplification. The SWGA technique results in high sequencing coverage at a fraction of the sequencing effort, thus allowing population genomic studies at affordable costs”.


Leichty et al. (2014) further teach at least one k-mer primer sequence(s) (B31_1 through B31_20) as shown/reproduced below in Table S1 of the supporting information document (see Leichty et al., Supporting information, Table S1 on pages 11SI-12SI). 
Table S1 on page 11S1 of Leichty et al. (2014) is reproduced below

    PNG
    media_image1.png
    806
    282
    media_image1.png
    Greyscale


Regarding claim 1, Leichty et al. (2014) do NOT teach any k-mer primer sequence(s) that have a length of 6 nucleotides.
Furthermore, although Leichty et al. (2014) teach k-mer primer(s) for selective amplification of at least one pathogenic target DNA sequence (i.e. Borrelia burgdorferi target sequences (the instant pathogen causative of Lyme disease), Leichty et al. (2014) do NOT teach the at least one Borrelia burgdorferi target sequence is from or present within a human patient sample.

Layne et al. (2013)
Layne et al. (pub. Nov 2013, US2013/0309676) teach the limitation of claim 1 of
amplifying pathogen DNA sequences in the sample using the at least one k-mer determined as primer, characterized in that wherein the at least one k-mer has a length of six nucleotides (see US2013/0309676, para [0017], [0038], [0058]: wherein the conventional use of at least one hexamer(s) for whole genome amplification or multiple displacement amplification of target sequences of contaminating infectious disease agents in human blood sample: see para [0056] is taught).

An et al. (2003)
Regarding primer and probe design, An et al. teach at paragraphs [0065]-[0067]:
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 . . . and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 . . . and so on. For a 20-mer, the probes correspond to bases 1 to 20, 2 to 21, 3 to 22 . . . and so on."
Therefore, An et al. not only taught designing primers of any length based on a known sequence, but also taught an algorithm for defining all possible primers of a given length based on a known sequence.  In this respect, An et al. taught that all possible subsequences of a known sequence could be considered as a primer for that sequence.  While An et al. was discussing in particular sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

SantaLucia et al. (2007)
Regarding claim 1, SantaLucia et al. teach on page 14, “over the last 10 years (1996–2006), I have informally polled scientists who are experts in PCR and asked: “What percentage of the time does a casually designed PCR reaction ‘work’ without any experimental optimization?” In this context, “work” means that the desired amplification product is made in good yield with a minimum of artifact products such as primer dimers, wrong amplicons, or inefficient amplification. By “casually designed,” I mean that typical software tools are used by an experienced molecular biologist. The consensus answer is 70–75%.
If one allows for optimization of the annealing temperature in the thermocycling protocol (e.g., by using temperature gradient optimization), magnesium concentration optimization, and primer concentration optimization, then the consensus percentage increases to 90–95%."
Thus, SantaLucia et al. teach primers casually designed to a target sequence have a reasonable expectation of success at hybridizing, amplifying and detecting a target sequence.

It would have been prima facie obvious to an ordinary skilled artisan, wanting to detect Borrelia burgdorferi (causative of Lyme disease) present in an a human patient sample before the effective filing date of the instant invention to modify one or more k-mer primer sequence(s) of Leichty et al. (2014)  for performing multiple displacement amplification into hexamer(s) as taught by Layne et al. as Layne et al. teach 
The ordinary skilled artisan would have readily being apprised of how to make and use the hexamer primer(s) suitable to selectively amplify at least one pathogen target sequence(s) using generic primer design guidance from An et al. guidance and (hexamer) primer design from Leichty et al. (2014) and Layne et al. 
The ordinary skilled artisan would have had a reasonable expectation at making and using the instant hexamer primer(s) as SantaLucia et al. elaborates that sequences casually designed for use as primers are generally successfully at hybridizing, amplifying and/or detecting, particularly when further optimized as taught by SantaLucia.
Thus in view of the teachings of the Leichty et al. (2014), Layne et al. (US2013/0309676), An et al. (US2003/0050470) and Santa Lucia (2007), the instant claims lack a special technical feature linking them over the art and a lack of unity requirement is proper.

Species
This application contains claims directed to the more than one patentably distinct species. The species are independent or distinct because they are not obvious variants of each other based on the current record. 
For example, a different search and analysis is required for a kit comprising at least one k-mer primer sequence having a length of 6 nucleotide and wherein the at least one kmer is selected from SEQ ID NO: 1 and SEQ ID NO: 12 compared to a kit comprising at least one k-mer primer sequence having a length of 6 nucleotide and wherein the at least one kmer is selected from SEQ ID NO: 2.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, claims 1-10, 13, 16-19 and 21-27 are generic. There is a search and/or examination burden for the patentably distinct species as the searches are not co-extensive and it would be burdensome to search and examine all of the claims.

The species are Groups A-D. Make an election for each group indicated as set forth below:

If Applicant elects Group I from above, please further elect one choice for group A, B and C as set forth below.
Group A: K-mer: elect one OPTION from the following:
one primer sequence from group I as claimed in claim 11,
a single primer set from group I as claimed in claim 11.

Group B: K-mer(s): elect one option to be applied to claim 12 from the following:
one primer sequence from group IV as claimed in claim 12;
a single primer set from group IV as claimed in claim 12;
one primer sequence from group V as claimed in claim 12;
a single primer set from group V as claimed in claim 12;
the primer of group VI (i.e. SEQ ID NO: 7);
the primer of group VII (i.e. SEQ ID NO: 84);
the primer of group VIII (i.e. SEQ ID NO: 85);
the primer of group IX (i.e. SEQ ID NO: 86).

Group C: Random K-mer(s) to be applied to claims 14-15: elect one from the following:
one primer sequence from group I (please provide one SEQ ID NO);
a single primer set from group I (please provide a set of SEQ ID NOS);
one primer sequence from group II (please provide one SEQ ID NO);
a single primer set from group II (please provide a set of SEQ ID NOS);
one primer sequence from group III (please provide one SEQ ID NO);
a single primer set from group III (please provide a set of SEQ ID NOS).


If Applicant elects Group II from above, please further elect one choice for group D as set forth below.
Group D: K-mer(s) to be applied to claim 20: elect one option from the following:
one primer sequence from group I as claimed in claim 20 (please provide one SEQ ID NO);
a single primer set from group I as claimed in claim 20 (please provide a set of SEQ ID NOS).


REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only orto a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to differentcategories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or(2) A product and process of use of said product; or(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or(4) A process and an apparatus or means specifically designed for carrying out the said process;or(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and a species or grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(a) and by the fee required under 37 CFR 1.1 7(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/kit, and all product/kit claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/kit claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/kit claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/kit claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/kit are found allowable, an otherwise proper restriction requirement between product/kit claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/kit claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/kit claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 13, 2021